709 So. 2d 591 (1998)
Zenaida PEREZ, Appellant,
v.
ALLSTATE INSURANCE COMPANY, Appellee.
No. 97-3192.
District Court of Appeal of Florida, Third District.
April 1, 1998.
Rehearing Denied June 3, 1998.
Marks and Truppman, Miami, and Harold R. Klite Truppman; Lauri Waldman Ross, Miami, for appellant.
Angones, Hunter, McClure, Lynch & Williams and Christopher J. Lynch, Miami, for appellee.
Before SCHWARTZ, C.J., and COPE and GREEN, JJ.
PER CURIAM.
Upon the sole condition that the insured file the sworn proof of loss required by the policy in support of her claim for additional insured damages, the order below denying appraisal is reversed on the authority of Allstate *592 Ins. Co. v. Sierra, 705 So. 2d 119 (Fla. 3d DCA 1998), and the cause is remanded with directions to order appraisal.
SCHWARTZ, C.J., and GREEN, J., concur.
COPE, J., concurs in part and dissents in part.
COPE, Judge, concurring in part and dissenting in part.
I concur that the insured must provide the sworn proof of loss, but would hold that the insured must comply with the other provisions of Section I(3) of the policy before the appraisal clause is triggered.